917 F.2d 23Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.William H. WYATT, Jr., Plaintiff-Appellant,v.Michael BRATSCHI, Detective Hamilton, Defendants-Appellees.
No. 90-6634.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 1, 1990.Decided Oct. 31, 1990.

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk.  Robert G. Doumar, District Judge.  (MISC-90-100-N)
William H. Wyatt, Jr., appellant pro se.
E.D.Va.
AFFIRMED.
Before DONALD RUSSELL and PHILLIPS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
William Henry Wyatt, Jr. appeals the district court's dismissal without prejudice of this 42 U.S.C. Sec. 1983 action alleging a pattern of harassment by police officers.  On May 25, 1990, the court ordered Wyatt to file a formal complaint instead of the stack of grievances originally submitted.  Further, the court directed Wyatt to submit the standard $120 filing fee within 30 days or, within that period, to show why he was unable to pay the fee.  The court on June 26 granted Wyatt's motion to extend time to file the formal complaint and to pay the filing fee or show why he should be excused from its payment.  Wyatt was given until July 26 to comply with the order.  Because Wyatt did not pay the fee or explain his inability to pay, the court dismissed the action without prejudice.  This was not an abuse of discretion.


2
Because our review of the record and other materials before us reveals that it would not significantly aid the decisional process, we dispense with oral argument.


3
AFFIRMED.